DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 3, 4, 8, 10, 11, 17, and 18 have been amended.  
Claims 7, 14, and 20 have been cancelled.  
	Claims 1-6, 8-13, and 15-19 are currently pending in the application.  
	Note: In the claim listing, the status of every claim must be indicated after its claim number by using one of the proper identifiers, in a parenthetical expression, set forth in 37 C.F.R 1.121.  Here, claim 4 has the status “Previously Presented” but has been amended.  For the purpose of allowance, the examiner interprets claim 4 as having the status “Currently Amended”.  Further, claim 15 has the status “Currently Amended” but contains no amendments.  For the purpose of allowance, the examiner interprets claim 15 as having the status “Previously Presented”.  

Information Disclosure Statements
The Information Disclosure Statement (IDS) that was filed on 12/3/2021 has been considered.  

Reasons for Allowance
Claims 1-6, 8-13, and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Advances in computing technology and corporate complexity have increased the volume of data received and processed by enterprises.  The increase in volume and frequency of data may make tracking data lineage particularly difficult, especially where speedy data transmission is desired.  Further, this increase in volume and frequency of data may make maintaining data privacy difficult.  While some enterprises track data lineage information and privacy information centrally, such solutions may be vulnerable to failure or compromise.  The instant claims attempt to address these issues with a particular focus on tracking data lineage, privacy, and other such characteristics.  
The instant claims attempt to address the issues with tracking data lineage and data privacy.  The instant claim achieves this by receiving, by a first computing device, first data corresponding to a first data field, wherein the first computing device operates as a full node in a decentralized peer-to-peer system; determining a blockchain corresponding to the first data field, wherein the blockchain comprises a plurality of blockchain entries corresponding to data lineage of the first data field, and wherein each blockchain entry corresponds to a different step of data lineage including each successive transmission of data in the first data field; evaluating the 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685